This appeal is from a judgment of ouster entered in the circuit court of Piatt county against plaintiffs in error on an information charging them with unlawfully exercising the functions and privileges of a board of education of LaPlace Community High School District No. 159 of Piatt county.
The proceedings to organize the district were had under the unconstitutional act of June 27, 1923. Plaintiffs in error contend that, notwithstanding their attempt to organize under this act, the proceedings taken conformed substantially to the act of June 28, 1919, and that it should be held that the district was legally organized under that act. *Page 270 
This contention cannot be sustained. The plea of justification, to which a demurrer was sustained, does not show that a petition signed by fifty or more legal voters was presented to the county superintendent of schools nor that he acted according to his judgment on such a petition. It does show, on the other hand, that the circuit judge acted on a petition filed with him and directed the county superintendent to take such action as he did take. There was no compliance with the act of 1919 and no validating act has been passed since the attempted organization of this district which purports to validate it. Our examination of the brief of plaintiffs in error and of the record fails to reveal any point of merit in their case.
The judgment of the circuit court is affirmed.
Judgment affirmed.